*1062We confirm. The misbehavior report, hearing testimony and confidential information provide substantial evidence to support the determination of guilt (see Matter of Harrison v Prack, 87 AD3d 1221, 1221 [2011]; Matter of Williams v Fischer, 84 AD3d 1661, 1662 [2011], lv denied 17 NY3d 711 [2011]). Petitioner’s denials raised a credibility issue for the Hearing Officer to resolve (see Matter of Wright v Fischer, 87 AD3d 1211, 1212 [2011], lv denied 18 NY3d 804 [2012]). Furthermore, the record does not reveal hearing officer bias, but rather that the determination was based upon the evidence adduced during the hearing (see Matter of Abreu v Fischer, 87 AD3d 1241, 1242 [2011]).
Petitioner’s remaining contentions have been examined and found to be unpreserved or without merit.
Rose, J.P., Lahtinen, Malone Jr., Garry and Egan Jr., JJ, concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.